FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS ALBERTO ALVAREZ-                             No. 07-73747
HURTADO,
                                                  Agency No. A099-577-159
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Luis Alberto Alvarez-Hurtado, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition.

      The IJ found Alvarez-Hurtado not credible based on discrepancies between

his claim for asylum in the United States, and his claim for refugee status in

Canada regarding the dates of his arrest, which guerilla group the Peruvian

government suspected he was linked to, and whether the government shot his

friend in front of him. The IJ also found Alvarez-Hurtado not credible based on

the discrepancy between his testimony and documentary evidence concerning his

employment with Centromin Peru. In light of these findings, which are supported

by the record, and the IJ’s reasonable rejection of Alvarez-Hurtado’s explanations,

see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007), substantial evidence

supports the agency’s adverse credibility determination, see Shrestha, 590 F.3d at

1045-48 (adverse credibility determination was reasonable under the Real ID Act’s

“totality of the circumstances”). In the absence of credible evidence,

Alvarez-Hurtado has failed to show eligibility for withholding of removal. See

Shrestha, 590 F.3d at 1048.




                                          2                                      07-73747
      Because Alvarez-Hurtado’s CAT claim is based on the same evidence the IJ

found not credible, and Alvarez-Hurtado does not point to any other evidence in

the record that compels the finding that it is more likely than not he would be

tortured if returned to Peru, his CAT claim also fails. See Farah v. Ashcroft, 348

F.3d 1153, 1157 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          3                                       07-73747